Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is responsive to the application filed 04/23/2020. Claims 1-22 are currently pending.
Priority
Current application, US Application No. 16/856,150, is filed on 04/23/2020.

Drawings
	The drawings are objected to because in Fig. 4, the content in box 430 is difficult to read due to blurry images and founts. Besides, the specification describes the step 430 as a correlation factor being calculated by cross-plotting the top salt interpretation and the bathymetry elevation, but the plot in step 430 does not appear showing the identical correlation as recited in the specification (e.g. semi-variance and lag-distance). 	In Fig. 6, the legends specified at the top are not distinguishable in the actual plot below. It is suggested to change the legend symbols to appropriate ones which are easily distinguishable in black and white drawing. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
	Claims 1, 9 and 16 are objected to because of the following informalities:  As per claims 1, 9 and 16, the phrase “determining a predetermined area lacks three dimensional seismic coverage” should be replaced with “determining a predetermined area which lacks three dimensional seismic coverage” or with an appropriate phrase for correct grammar.  The phrases “generating a two dimensional seismic top salt interpretation” and “generating a bathymetry elevation” are unclear because the words “interpretation” and “elevation” are action words, for example, not a map or drawing as shown in Fig. 4. So the phrases “generating a two dimensional seismic top salt interpretation” and “generating a bathymetry elevation” should be replaced with “generating a two dimensional seismic top salt  interpreted map (or drawing)” and “generating a bathymetry elevated map (or drawing)”, respectively, or with appropriate phrases. 
	Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 16-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations (See MPEP 2106.03 Eligibility Step 1: The Four Categories of Statutory Subject Matter).
Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matter. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative claim 1 recites:
“A method for gridding of subsurface salt structures, the method comprising: (1.A)
determining a predetermined area lacks three dimensional seismic coverage; (1.B)
generating a two dimensional seismic top salt interpretation for the predetermined area; (1.C)
generating a bathymetry elevation of the predetermined area; (1.D)
determining that at least one two dimensional seismic line intersects a bathymetric feature of interest; (1.D)
and determining a correlation coefficient between the two dimensional seismic top salt interpretation and the bathymetry elevation. (1.E)”.

The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (Process).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations), certain methods of organizing human activity (“Managing Personal Behavior or Relationships or Interactions Between People”,  “Fundamental Economic Practices or Principles” and “Commercial or Legal Interactions”) and mental processes (concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion).
For example, highlighted limitation/steps (1.B) and (1.E) are treated by the Examiner as belonging to Mental Process grouping as the limitations/steps involve human judgement, observation or evaluation while highlighted limitation/steps (1.C), (1.D) and (1.F) are treated as belonging to Mathematical Concept grouping as the limitations/steps (1.C) and (1.D) involve mathematical/geometrical relationship between different 2D geometrical representation of an area and mathematical/geometrical relationship between bathymetry elevation and the area, respectively. The limitation/step (1.F) involves calculation of a correlation between two geometrical representations.
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The above claims comprise the following additional elements: (Side Note: duplicated elements are not repeated)
In Claim 1: “A method for gridding of subsurface salt structures”;
In Claim 9: “A system for gridding of subsurface salt structures” and “a computer comprising non-transitory computer readable medium including program instructions that when executed by a processor cause the processor to perform the operations”; 
As per claim 1, the additional element in the preamble “A method for gridding of subsurface salt structures” is not qualified for a meaningful limitation and it generally links the use of the judicial exception to a particular operation or field of use. 
As per claim 9, the additional element in the preamble “A system for gridding of subsurface salt structures” is not qualified for a meaningful limitation and it generally links the use of the judicial exception to a particular operation or field of use. The limitation/element “a computer comprising non-transitory computer readable medium including program instructions that when executed by a processor cause the processor to perform the operations” represent a general computer with standard components in the art and it is not particular.
In conclusion, the above additional elements, considered individually and in combination with the other claim elements as a whole do not reflect an improvement to the computer technology or other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. No particular machine or real world transformation are claimed. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
However, under Step 2B analysis, the above claims fail to include additional elements that are sufficient to amount to significantly more than the judicial exception as shown in the prior art of record. 
The limitations/elements listed as additional elements above are well understood, routine and conventional steps/elements in the art according to the prior art of record. (See Koller, Sun, Gorell, Jorgensen and others in the list of prior art of record cited below)
	Claims 1-15, therefore, are not patent eligible.

Invitation to Participate in DSMER Pilot Program
	The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 
	An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 
	Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
	(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.
	(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1, 9 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koller (US 5012675 A), hereinafter ‘Koller”.
As per claim 1, Koller discloses
	A method for gridding of subsurface salt structures, the method comprising: (surveys of an area of the earth, the data of each survey are gridded and grid node values determined [col 1 line 50-59], the invented method produces maps … earth features … to a map if the earth’s surface [col 3 line 4-18], cluster map, cluster 3 … Salt, cluster 5 over salt sills [col 15 line 67- col 17 line 2, Fig. 8])
	determining a predetermined area lacks three dimensional seismic coverage; (clusters are located and mapped, seismic section is produced [col 17 line 6 – 12, Fig. 9], An area of interest for oil and gas exploration has only sparse seismic data available but bathymetric, free air gravity data, and total field magnetic survey data are available over the survey area [col 15 line 27-38])
	generating a two dimensional seismic top salt interpretation for the predetermined area; (identification of subterranean feature with a cluster, discriminant function  … map that features across … area, discriminant function … identify … structures and features … survey area, actively moving salt [col 14 line 46- col 15 line 3], feature for the first area was specifically formulated to identify the cluster representative of the intrusive salts in the first area [col 15 line 7-10], cluster map, cluster 3 … Salt, cluster 5 over salt sills [col 15 line 67- col 17 line 2, Fig. 8]) 
	generating a bathymetry elevation of the predetermined area; (contoured bathymetric data for the survey area, covariant cluster map, derived from bathymetric and free air gravity surveys [col 2 line 59-64, Fig. 7 and 8])
	determining that at least one two dimensional seismic line intersects a bathymetric feature of interest; (determine whether and where the two canyon systems intersect in the area of interest [col 15 line 36-38], contoured … survey data … bathymetric data [col 15 line 39-59, Fig. 6], A seismic line of exploration 74 traverses clusters 82,78, 84 [col 17 line 3 – 12, Fig. 9])
	and determining a correlation coefficient between the two dimensional seismic top salt interpretation and the bathymetry elevation. (correlation [col 2 line 65-68, Fig. 9], correlate variations in the various surveys, bathymetric and gravimetric data, covariance, covariant [col 3 line 19-31], by correlation with other information, such as seismic data, cores, and the like, the clusters corresponding to one or more particular earth structures or features may be identified [col 13 line 31-46]).

As per claim 9, Koller discloses 
	A system for gridding of subsurface salt structures, (a computerized data processor is used for determining optimal clusters in a set of survey data [col 6 line 51-53], surveys of an area of the earth, the data of each survey are gridded and grid node values determined [col 1 line 50-59], cluster map, cluster 3 … Salt, cluster 5 over salt sills [col 15 line 67- col 17 line 2, Fig. 8]) the system comprising:
	a computer comprising non-transitory computer readable medium including program instructions that when executed by a processor cause the processor to perform the operations of: (computer usage requirements for the invention [col 1 line 45-46], using a computer by skilled programmers [col 5 line 32-33], computerized data processor [col 6 line 51-53])
Koller continues to disclose the rest of limitations as shown in claim 1 above.

As per claim 16, Koller discloses 
	A computer-readable program including program instructions that when executed by a processor cause the processor to perform the operations of: (computerized data processor [col 6 line 51-53], the computer can also be programmed [col 6 line 63-67], instruction in the program [col 7 line 40], programs and software [col 7 line 66], programs, software [col 8 line 17-24])

Koller continues to disclose the rest of limitations as shown in claim 1 above.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 2-4, 10-12 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Koller in view of Sun (US 20160070829 A1), hereinafter ‘Sun’.
As per claims 2, 10 and 17, Keller discloses claims 1, 9 and 16 set forth above.
Keller further discloses determining the correlation coefficient is expected value; (correlation with other information, such as seismic data, cores, and the like, the clusters corresponding to one or more particular earth structures or features may be identified [col 13 line 37 – 40], using seismic interval velocity values over the survey area, free air gravity and bathymetric surveys, differences not previously found are identified [col 16 line 11 – 15]), but is not explicit on “the correlation coefficient is greater than a predetermined threshold” and is silent regarding applying the bathymetry elevation as an additional control for gridding top of the subsurface salt structure.

Sun discloses observation of spatial correlation of seismic image data against mismatch threshold and preform correction based on gridding scheme on bathymetry and 2D seismic interpretation (Based on a seismic image of a subsurface volume, the disclosed methods enable the construction of a geologic model that specifies the grain-size distribution throughout a subsurface volume, gridding scheme, bathymetry, controls … by changing the boundary conditions [0023], interpretation of 2D seismic lines, spatially correlating outcrop observations, correct for changes in … geological deformation of the interpreted surface [0040], stopping condition, mismatch threshold [0042]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of Koller in view of Sun to determine the correlation coefficient is greater than a predetermined threshold value and applying the bathymetry elevation as an additional control for gridding top of the subsurface salt structure for reliably locating subterranean features useful for oil and gas exploration. (Koller – locating subterranean features useful for oil and gas exploration [col 1 line 6-9], to reliably identify and locate buried canyon systems [col 16 line 46-47]).

As per claims 3, 11 and 18, Koller and Sun disclose claims 2, 10 and 17 set forth above.
Koller further discloses use of statistical methods for geological locations (statistical procedures [col 3 line 68], statistical analysis … for clustering technique [col 7 line 66-67], geological character or locations [pg. 17 line 37])

As per claims 4, 12 and 19, Koller and Sun disclose claims 3, 11 and 18 set forth above.
Koller discloses applying the geostatistical method  statistical procedures [col 3 line 68], statistical analysis … for clustering technique [col 7 line 66-67], geological character or locations [pg. 17 line 37]) further comprises:
	generating the two dimensional seismic top salt interpretation for the predetermined area; (identification of subterranean feature with a cluster, discriminant function  … map that features across … area, discriminant function … identify … structures and features … survey area, actively moving salt [col 14 line 46- col 15 line 3], feature for the first area was specifically formulated to identify the cluster representative of the intrusive salts in the first area [col 15 line 7-10], cluster map, cluster 3 … Salt, cluster 5 over salt sills [col 15 line 67- col 17 line 2, Fig. 8])
	and   smoothing the bathymetry elevation of the predetermined area. (generating a smooth bathymetric surface over the survey area [col 15 line 43-48])

	Claims 5, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Koller and Sun in view of Gorell (US 9026420 B2), hereinafter ‘Gorell’.
As per claims 5, 13 and 20, Koller and Sun disclose claims 4, 12 and 19 set forth above.
The set forth combined prior art is silent regarding use of variogram model.

Gorell discloses use of variogram and associated geo cellular model (variogram(s), geocellular model [col 6 line 13- col 7 line 12]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Gorell to derive an experimental variogram from the two dimensional seismic top salt interpretation and the smoothed bathymetry elevation of the predetermined area and apply a variogram model to grid the two dimensional seismic top salt interpretation for reliably locating subterranean features useful for oil and gas exploration.

	Claims 6-7, 14 -15 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Koller, Sun and Gorell in view of Pandey (US 20200160173 A1), hereinafter ‘Pandey’.
As per claims 6, 14 and 21, Koller, Sun and Gorell disclose claims 5, 13 and 20 set forth above.
Although Gorell discloses variogram model, Gorell is silent regarding a spherical variogram model.

Pandey discloses spherical variogram models (example spherical variogram models [0006, Fig. 3]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Pandey to use spherical variogram model for reliably locating subterranean features useful for oil and gas exploration.
As per claims 7, 15 and 22, Koller, Sun,  Gorell and Pandey disclose claims 6, 14 and 21 set forth above.

Koller in view of Sun discloses applying the bathymetry elevation as an additional control in claim 2 above.
Koller discloses generating a 2D seismic top salt interpretation and intersecting with bathymetry elevation in claims 1 to obtain gridding top of the subsurface salt structure in claim 2 above.

Gorell discloses use of variogram model.

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art to apply the bathymetry elevation as an additional control and generating a top salt grid using the variogram model for reliably locating subterranean features useful for oil and gas exploration.

	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Koller, Sun, Gorell and Pandey in view of Kacewics (US 20140233352 A1), hereinafter ‘Kacewics’.
As per claim 8, Koller, Sun, Gorell and Pandey disclose claim 7set forth above.
Although Gorell uses model to optimize borehole placement and hydrocarbon
extraction from an underground formation (In order to optimize borehole placement and hydrocarbon extraction from an underground formation, a model of the formation may be created. [col 1 line 11-13]) and prior art discloses gridding of subsurface structures implying intention of improvement of the salt structure geometry, the combined prior art does not explicitly recite improving a depth estimate for the top of the salt structure, and improving a definition of the salt structure geometry.

Kacewics discloses achieving high quality seismic image, e.g. dep models for salt structures (seismic imaging, producing a high-quality seismic image ‘especially a depth image of complex geological structures such as faults, salt bodies, folding, etc.’ from a seismic dataset [0002]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Kacewics to explicitly recite improving a depth estimate for the top of the salt structure, and improving a definition of the salt structure geometry for reliably locating subterranean features useful for oil and gas exploration.
Notes with regard to Prior Art
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
	Gorell (US 9026420 B2) discloses (kriging technique [col 6 line 19-25]).
	Jorgensen (US 6278948 B1) discloses (If the difference exceeds a predetermined value, the parameters representing the anomalous zone are adjusted to improve the fit [abs]), Polygonal facets [pg. 3 reference Kwok]).
	Jorgensen (US 6424918 B1) discloses (processing gravity and magnetic data using vector and tensor data along with seismic data … to provide velocity models and to improve depth models to locate possible hydrocarbon bearing zones in areas of anomalies such as salt, or igneous formations [col 1 line 15-22])
	Wahrmund (US 20100065266 A1) discloses method for conducting an efficient and interpretable controlled-source electromagnetic reconnaissance survey for buried hydrocarbons. While a part of the survey area is being set up for measurement and data are being acquired, data from a nearby part of the survey area, surveyed just previously, are being rapidly processed and analyzed. If the analysis shows resistive anomalies of interest in a portion of a survey area, a fine-grid survey is quickly designed for that portion, and that survey is conducted next before moving source and receivers to a more distant part of the survey area [abs].

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KAY whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/DOUGLAS KAY/Primary Examiner, Art Unit 2865